DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the Wang reference, applicant’s amendments and related arguments are considered persuasive; see top-middle of page 8 of applicant’s arguments.  Therefore, the prior art rejection of Wang is hereby withdrawn. 
Regarding the Takada reference, applicant’s arguments are not considered persuasive as 1. They are not commensurate in scope with the claim language and 2. They relate to intended use.  Specifically, applicant argues “A person skilled in the art could understand that, although the polarizer 11 in FIG. 2 of Takada splits the laser beam from the laser source 9 into a P-polarized component and an S- polarized component, only the P-polarized component is used as a treatment laser beam, and the S-polarized component has very little energy and only for aiming. So the polarizer 11 in Takada does not output a first linearly polarized laser and a second linearly polarized laser at the same time to be used to be combined as a combined crisscross polarized laser to form an energy wave having a combined polarization state to make stimulation and penetration of an acupuncture point.”  In particular, the underlined portion of applicant’s arguments (while potentially being true) is not claimed.  Therefore, applicant’s arguments are not commensurate in scope with the claims.  Furthermore, even if this was somehow recited in the claims (which it is not), it would be considered intended use.  Therefore, the examiner is maintaining the previous rejection of Takada with updated claim mapping to address the amendments. 
The examiner recommends amending the claims to recite specific structure, e.g. a laser source configured to emit specific laser parameters and/or a specific structure/configuration of applicant’s polarizer, etc. that allows BOTH beams to have sufficient energy to stimulate/penetrate tissue.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0149425 to Takada et al. in view of US 6,569,157 to Shain et al. or US 2008/0267562 to Wang et al., and further in view of US 2012/0123444 to Verhagen et al.
[Claims 1 and 2] Takada discloses a laser acupuncture treatment apparatus (Fig. 2; intended use; MPEP 2111.02), comprising: a laser device (laser source 9), configured to emit laser (abstract); a laser polarizer (polarization splitting member 11) configured to convert the laser beam into a first linearly polarized laser (L1, P-polarized beam) and a second linearly polarized laser (L2, S-polarized beam), a polarization direction of the first linearly polarized laser being different from a polarization direction of the second linearly polarized laser (S and P polarizations are by definition perpendicular to each other); and a laser combiner (polarization combining member 16 and light condensing lens 22), disposed at a light exiting end of the laser polarizer and configured to combine the first linearly polarized laser and the second linearly polarized laser to obtain a combined crisscross polarized laser to form an energy wave having a combined polarization state (inherent when the perpendicular S and P beams are combined by the combiner, i.e. two perpendicular beams crisscross each other) to be outputted to a laser acupuncture needle (clearly, if the radiation can be outputted into an optical fiber 2, it is capable of being outputted into a laser acupuncture needle). 
Takada fails to disclose a collimating element disposed at a light exiting end of the laser device and configured to convert the laser emitted from the laser device into a parallel laser beam and transmits this parallel laser beam to a polarizer.   However, in the same field of endeavor, both Shain and Wang disclose that such a collimating element located in front of a polarizer is common and well-known.  Specifically, Shain (Fig. 6) discloses a collimating lens (114) immediately prior to a polarizer (polarizing beam splitter 115) to create a collimated, i.e. parallel, laser beam (Col 11, lines 27-58).  Similarly, Wang (Fig 3A) discloses a collimating lens (33) immediately prior to a polarizer (polarizing beam splitter 36) to create a collimated, i.e. parallel, laser beam (Par 0035).  Therefore, it would have been obvious to modify Takada to include a collimating element prior to a polarizer, e.g. a polarizing beam splitter, as taught by Shain or Wang, in order to create parallel/uniform laser beam prior to entering a polarizer, as is common and well-known in the art.  
While Shain/Wang disclose a collimating element, specifically a collimating lens, they fail to explicitly teach a collimating mirror, as claimed.  However, in the same field of endeavor, Verhagen discloses that a collimating lens can be replaced by a collimating mirror (Par 0058).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the collimating lens taught by Shain/Wang with a collimating mirror, as taught by Verhagen, as this is a simple substitution of one known element (collimating lens) for another (collimating mirror) to obtain predictable results (collimate light). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, Shain/Wang and Verhagen as applied to claim 1 above, and further in view of US 2006/0161145 to Lin et al.
Takada, Shain/Wang and Verhagen are discussed above, but fail to explicitly teach a He—Ne laser.  It is noted that Takada, explicitly teaches the use of an Nd:YAG laser, as well as “the selection of a wavelength of the treatment beam and the aiming beam is made by use of the color switch 3c to select a wavelength (red, yellow, green) adequate for a treatment purpose” (Par 0026).  In the same field of endeavor, Lin discloses that helium-neon lasers and Nd:YAG are known to produce wavelengths of the same color/wavelength and can be used as alternatives to each other (Par 0050).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the Nd:YAG visible laser, as taught by Takada, for the visible Helium-Neon laser, a taught by Lin, as a simple substitution of one known element for another to produce predictable results, as desired for the specific treatment purpose. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, Shain/Wang and Verhagen as applied to claim 1 above, and further in view of US 2011/0162155 to Wai.
Takada, Shain/Wang and Verhagen are discussed above, but fail to explicitly teach a focusing mirror as the combiner.  As pointed out above, Takada discloses a focusing lens (light condensing lens 22) as the combiner, not a mirror.  However, Wai discloses that focusing mirrors and focusing lenses are alternatives to each other (Par 0020).  Therefore, it would have been obvious to substitute the focusing lens, as taught by Takada, for the focusing mirror, as taught Wai, as a simple substitution of one known element (focusing lens) for another (focusing mirror) to obtain predictable results (focusing of light). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792